Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 2 January 1793
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States



Treasury DepartmentJanuary 2 1793.
Gentlemen

I have to request that you will advance to Tench Coxe Esqr, Commissioner of the Revenue, the sum of nine hundred and sixty five Dollars and forty seven Cents, upon the same principles as mentioned in my letter to you of the 10th of October last.

It will be necessary to take a receipt from Mr Coxe, specifying that this money is for his own, Clerks and Messenger’s salaries from the 1st of October 1792 to the 31st of December following.
I have the honor to be,   Gentlemen, Your Obedt Servt.

Alexander Hamilton
The President andDirectors of the Bankof the US.

